 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                     Case No. 1:19-cv-00785-NONE-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF'S MOTIONS
                                                         FOR JUDICIAL NOTICE
13            v.
                                                         (Doc. Nos. 31, 32)
14    STATE OF CALIFORNIA,
                                                         ORDER DENYING PLAINTIFF’S MOTION
15                       Defendant.                      FOR EXTENSION OF TIME
16                                                       (Doc. No. 33)
17

18          Pending before the court are Plaintiff’s motions for judicial notice (Doc. Nos. 31-32) and

19   third motion for extension of time to amend his complaint. (Doc. No. 33). Plaintiff Allen

20   Hammler, a current state prisoner, initiated this action by filing a pro se civil rights complaint

21   under 42 U.S.C. § 1983 on June 4, 2019. (Doc. No. 1). Plaintiff’s complaint stemmed from

22   events that occurred on February 21, 2019 and March 13, 2019, when Plaintiff allegedly was

23   served improper meals and assaulted when he put his hand through a food port door. (See

24   generally Id.). On August 13, 2019, the former magistrate judge issued Findings and

25   Recommendations (“F&R”) to deny Plaintiff’s motion to proceed in forma pauperis pursuant to

26   28 U.S.C. § 1915(g). (Doc. No. 10). The F&R was adopted on December 6, 2019. (Doc. No.

27   13). However, on November 16, 2020, upon reconsideration, the December 6, 2019 order was

28   vacated, and Plaintiff was permitted an opportunity to file an amended complaint to address
 1   whether he met the imminent danger exception to proceed in forma pauperis. (Doc. No. 20).

 2   Specifically, the District Court instructed Plaintiff within 45 days “to file an amended complaint

 3   including all factual asserted [sic] in his motions for reconsideration in support of his contention

 4   that he was in ‘imminent danger’ at the time his complaint was filed so that the assigned

 5   magistrate judge can consider that issue based upon all of the facts that plaintiff can allege in

 6   good faith.” (Id. at 2).

 7            On January 25, 2021, Plaintiff untimely moved for an extension of time to amend his

 8   complaint. (Doc. No. 24). On March 17, 2021, the Court granted Plaintiff an extension of time

 9   until April 23, 2021 to file an amended complaint or face “dismissal of this action for failure to

10   prosecute and timely comply with the court’s orders.” (Doc. No. 27 at 2-3). With that Order, the

11   Court also provided Plaintiff with a courtesy copy of his motion for reconsideration and

12   supplemental motion for reconsideration for use in preparing his amended complaint. (Id. at 3, ¶

13   1). On April 25, 2021, Plaintiff again untimely1 moved for an additional 30-day extension of time

14   to amend his complaint. (Doc. No. 29). Plaintiff claimed due to a mental health episode he was

15   relocated and lost access to his legal materials and thus was unable to prepare any legal

16   documents due to his diminished mental capacity. (Id. at 2). Plaintiff represented in his motion

17   that he now had his “affairs in [o]rder” and was “able to [f]reely continue” to amend his

18   complaint. (Id. at 2-3). Based on Plaintiff’s representations that he could timely amend his

19   complaint, the Court afforded Plaintiff a second extension of time, until May 25, 2021, to file his

20   amended complaint. (Doc. No. 30). In its Order, the Court emphasized that “no further
21   extensions [would] be granted absent extraordinary circumstances” and that Plaintiff’s failure to

22   timely file an amended complaint would result in a recommendation of dismissal of the case. (Id.

23   at 2).

24            Instead of filing an amended complaint, Plaintiff filed a “Motion for Judicial Notice and to

25   Limit Scope of Use” on May 17, 2021. (Doc. No. 31). In the motion, Plaintiff details an

26
     1
      The Court applies the “prison mailbox rule” to pro se prisoner petitions, deeming the petition filed on the
27   date the prisoner delivers it to prison authorities for forwarding to the clerk of court. See Saffold v.
     Newland, 250 F.3d 1262, 1265, 1268 (9th Cir.2000), overruled on other grounds, Carey v. Saffold, 536
28   U.S. 214 (2002). Even affording Plaintiff the benefit of the mailbox rule, the motion was untimely.
                                                           2
 1   unrelated underlying state criminal case against Plaintiff that stems from a September 5, 2019

 2   incident during which Plaintiff alleges in defense that guards used excessive force on him. (Id.).

 3   Plaintiff requests the Court to take “notice” of this incident when weighing whether Plaintiff has

 4   established imminent danger to proceed in forma pauperis. (Id. at 4). On June 10, 2021, Plaintiff

 5   re-filed a second “Motion for Judicial Notice” that appears to be identical to his May 17, 2021

 6   Motion for Judicial Notice. (Doc. No. 32). The Court denies Plaintiff’s Motions for Judicial

 7   Notice. (Doc. Nos. 31-32). Whether Plaintiff faces imminent danger “turns on the conditions a

 8   prisoner faced at the time the complaint was filed, not at some earlier or later time.” Andrews v.

 9   Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). This Court has further held that even when a

10   complaint has been amended, imminent danger is still assessed based on when the original

11   complaint was filed. Bradford v. Usher, No. 117CV01128DADSAB, 2019 WL 4316899, at *3

12   (E.D. Cal. Sept. 12, 2019). The events described in Plaintiff’s motions for judicial notice do not

13   relate to the claims in Plaintiff’s Complaint and, indeed, occurred after this action was filed.

14   Therefore, they are not relevant in assessing whether Plaintiff faced imminent danger when he

15   filed his original complaint.

16          With regards to Plaintiff’s third untimely motion for extension of time, Plaintiff’s sole

17   argument for an extension is that the Court had not ruled on his earlier motions for judicial notice.

18   (See generally Doc. No. 33). Fed. R. Civ. P. 6(b)(1)(A) provides for extending deadlines for

19   good cause shown, if the request to extend time is made before the existing deadline. After the

20   deadline has passed, a litigant must also show excusable neglect. Id., 6(B)(1)(B). Here, Plaintiff
21   filed his motion seeking an extension of time well after the deadline to amend his complaint had

22   passed. Plaintiff does not address, let alone, demonstrate either good cause or excusable neglect.

23   Further, the Court’s May 10, 2021 Order advised Plaintiff that no further extensions would be

24   granted “absent extraordinary circumstances.” (See Doc. No. 30 at 2). The Court finds Plaintiff

25   waiting for the Court to consider a pleading that describes unrelated events to file his amended

26   complaint does not qualify as “extraordinary circumstances.” Consequently, the Court denies
27   Plaintiff’s third motion for extension of time to amend his complaint.

28          Accordingly, it is ORDERED:
                                                        3
 1            1.      Plaintiff’s duplicate Motions for Judicial Notice and to Limit Scope of Use (Doc.

 2                    Nos. 31, 32) are DENIED.

 3            2.      Plaintiff’s third Motion for Extension of Time (Doc. No. 33) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:        June 23, 2021
 7                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
